DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 5, and 11-15 are objected to because of the following informalities:  It appears that claim 4 should depend from claim 3 and claim 5 should depend from either claim 3 or 4. Claims 1-20 must be numbered consecutively. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the volume-controlling flow-control filter ring" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Favre (5647513).
Regarding claim 1, Favre discloses a multi-compartment container having a dispensing end (1) and a bottom (opposite 1), the container having a longitudinal axis (Fig. 2) and at least two separate liquid-5storage compartments (col. 1, lines 40-42) for storing at least two distinct consumable liquids, said liquid-storage compartments each comprising a respective at least first outlet (6) for a first of the at least two liquid-storage compartments and an at least second outlet (6) for a second of the at least two liquid-storage compartments; the multi-compartment container further comprising a volume-controlling 10flow-control ring (4) at the dispensing end of the multi-compartment container, the volume-controlling flow-control filter ring controlling the flow of liquid from each of said two separate liquid storage compartments out of the container, wherein there is contemporaneous controlled flow of liquid from each of said at least two separate liquid storage compartments out of the container to form a beverage liquid 15mixture by gravity liquid flow when the dispensing end is face down (col. 2, lines 54-59).
Regarding claim 2, the volume-controlling flow-control ring comprises at least one series of slots or hole (5) disposed around a periphery of the volume-controlling flow-control ring (Fig. 3), at least two of the slots having different lengths (see abstract).
Regarding claim 3, the volume-controlling flow-control ring comprises a flat disc (4) having at least one series of holes or slots (5) disposed around a periphery of the disc (Fig. 3), at least two of the slots having different lengths (see abstract).
Regarding claim 5, the disc is rotatable to position selected holes or slots over differing ones of the at least two liquid storage compartments (col. 2, lines 54-59).
Regarding claim 10, controls (8) are present on an exterior surface of the container for controlling flow rate of liquids from respective liquid-storage compartments by rotation of the volume-controlling flow-control ring.
Regarding claim 11, controls (8) are 25present on an exterior surface of the container for controlling flow rate of liquids from respective liquid-storage compartments by rotation of the disc.
Regarding claim 14, external, manually adjustable individual flow controls (4, 5, and 8) for each different liquid-storage compartment are configured to dispense each liquid from different liquid-storage compartments at predetermined controlled volume ratios (col. 1, lines 5-10 and 40-42; col. 2, lines 6-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Favre.
Regarding claims 6, 7, and 9, there are two liquid storage 5compartments and at least two slots or holes in the flow-control ring, with at least one slot or hole respectively aligned to allow flow out of a single one of the three to five liquid compartments (see abstract; col. 2, lines). 
Favre discloses the claimed invention except for three to five liquid storage 5compartments and at least three to five slots or holes in the flow-control ring. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ additional compartments and corresponding holes for the purpose of storing and dispensing additional liquids, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 15, liquid product is dispensed from a first liquid storage compartment and a second liquid-storage compartment into respective delivery compartments (6) in varying proportions (see abstract).
Favre is silent regarding the ratios of 10individual liquid product dispensed from a first liquid storage compartment and a second liquid-storage compartment into respective delivery compartments is between 1:1 and 10:1. Instead, Favre discloses that the products can be dispensed in the same proportions (1:1) or different proportions (col. 1, lines 18-25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the proportion or ratio of Favre from between 1:1 and 10:1 as applicant appears to have placed no criticality on the claimed range (see page 13, lines 12-16, indicating the ratio “may” be within the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Favre in view of Swahl et al. (4838457).
Regarding claim 4, the flat disc has an inner circle of holes or 25slots (5).
Favre DIFFERS in that it does not disclose a concentric outer ring of holes or slots for allowing liquid flow therethrough. Attention, however, is directed to the Swahl reference, which discloses a concentric outer ring of holes or slots (41; Fig. 6) for allowing liquid flow therethrough. Swahl teaches that this configuration allows a user to blend a greater variety of substances (col. 4, lines 26-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Favre reference in view of the teachings of the Swahl reference by employing a concentric outer ring of holes or slots for the purpose of blending a greater variety of substances.
Regarding claim 8, there are three to five liquid storage compartments and at least three to five slots or holes in the disc, with at least one slot or hole in the disc respectively aligned to allow flow out of a single 15one of the three to five liquid compartments (col. 3, lines 10-17 of Swahl).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Favre in view of Bauerlein (2653802).
Regarding claim 12, Favre DIFFERS in that it does not disclose a vibrator is on the bottom of the container and vibration of the vibrator assists in motivating fluid flow out of the multiple compartments. Attention, however, is directed to the Bauerlein reference, which discloses a vibrator (57 and 60) on a bottom of a container. Bauerlein teaches that a vibrator helps maintain uniformity within the liquid (col. 5, lines 20-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Favre reference in view of the teachings of the Bauerlein reference by employing a vibrator for the purpose of maintaining a uniformity within the liquid.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Favre in view of Hylton (20130001233) and Gamelli (20130126369).
Regarding claim 13, Favre discloses a method of dispensing cosmetic liquids from the multi-compartment container of claim 2 that comprises providing different cosmetic liquids 5into each of the at least first and second liquid-storage compartments (col. 1, lines 5-17), then transferring portions of each of the at least two different cosmetic liquids separately through the respective holes or slots (col. 1, lines 5-10), delivering each of the at least two different liquids simultaneously out of the at least two liquid storage compartments (col. 1, lines 56-62; col. 2, lines 6-10).
Favre DIFFERS in that it does not disclose consumable liquids and a final beverage container. 
In regard to the consumable liquid, attention is directed to the Hylton reference, which discloses consumable liquids (par. 0031). Hylton teaches that a container that is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Favre reference in view of the teachings of the Hylton reference by employing consumable liquids for the purpose of allowing a user to consume products such as hot and cold beverages (par. 0031 of Hylton).
In regard to the final beverage container, attention is directed to the Gamelli reference, which discloses the step of transferring a liquid to a final beverage container (par. 0032). Gamelli teaches that a beverage may be consumed directly from the original container or poured into a cup or glass prior to consumption (par. 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Favre reference in view of the teachings of the Gamelli reference by transferring the liquids into a final beverage container for the purpose consuming the beverage from a cup or glass (par. 0032 of Gamelli).
Regarding claim 14, Favre discloses a method of dispensing cosmetic liquids from the multi-compartment container of claim 6 that comprises providing different cosmetic liquids into5 each of the at least three to five liquid-storage compartments (col. 1, lines 5-17), then transferring portions of each of the at least three to five different cosmetic liquids separately through the respective holes or slots (col. 1, lines 5-10), delivering each of the at least two different liquids simultaneously out of the at least two liquid storage compartments (col. 1, lines 56-62; col. 2, lines 6-10).

In regard to the consumable liquid, attention is directed to the Hylton reference, which discloses consumable liquids (par. 0031). Hylton teaches that a container that is used for dispensing cosmetic products may also be used to dispense beverages (par. 00031). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Favre reference in view of the teachings of the Hylton reference by employing consumable liquids for the purpose of allowing a user to consume products such as hot and cold beverages (par. 0031 of Hylton).
In regard to the final beverage container, attention is directed to the Gamelli reference, which discloses the step of transferring a liquid to a final beverage container (par. 0032). Gamelli teaches that a beverage may be consumed directly from the original container or poured into a cup or glass prior to consumption (par. 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Favre reference in view of the teachings of the Gamelli reference by transferring the liquids into a final beverage container for the purpose consuming the beverage from a cup or glass (par. 0032 of Gamelli).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Favre in view of Hylton (20130001233).
Regarding claim 15, Favre DIFFERS in that it does not disclose the liquid-storage compartment and delivery compartments comprise plastic. Attention, however, is directed to the Hylton reference, which discloses a liquid-storage compartment and delivery compartments comprising plastic (par. 0008). Hylton teaches that plastic is one of a number of materials that are commonly used to construct fluid containers (par. 0008).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Favre reference in view of the teachings of the Hylton reference by employing plastic because plastic material is commonly used for manufacturing fluid containers.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Favre in view of Iggulden et al. (4893729).
Regarding claim 11, Favre DIFFERS in that it does not disclose at least one liquid storage compartment or delivery compartment is associated with a source of hydraulic pressure to assist flow of liquid. Attention, however, is directed to the Iggulden reference, which discloses at least one liquid storage compartment or delivery compartment is associated with a source of hydraulic pressure (squeezing) to assist flow of liquid (col. 1, lines 5-24 and col. 3, lines 42-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Favre reference in view of the teachings of the Iggulden reference by providing a source of hydraulic pressure for the purpose assisting the flow of liquid from the container.
Regarding claim 12, the first and second compartments comprise different liquid products (col. 1, lines 10-17). 
Favre DIFFERS in that it does not disclose mixing within the container in a delivery compartment as a single mixing area as the 25delivery compartment. Attention, however, is directed to the Iggulden reference, which discloses mixing within the container in a delivery compartment as a single mixing area (50) as the 25delivery compartment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Favre reference in view of the teachings of the Iggulden reference by employing a mixing area for the purpose of promoting mixing of the two products.
Regarding claim 13, individual flow controls (4, 5, and 8) for each different liquid-storage compartment are configured to dispense each liquid from different liquid-storage compartments at predetermined controlled volume ratios (col. 1, lines 5-10 and 40-42; col. 2, lines 6-10).
Favre DIFFERS in that it does not disclose a delivery compartment. Attention, however, is directed to the Iggulden reference, which discloses a delivery compartment (50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Favre reference in view of the teachings of the Iggulden reference by employing a delivery compartment for the purpose of promoting mixing of the fluid products.
Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Favre fails to teach or suggest a holding compartment in controllable liquid flow communication with both the first storage compartment and the second storage compartment to 20receive and hold the first liquid product and the second liquid product from the first storage compartment and the second storage compartment to form a beverage liquid mixture in the holding compartment; and a second fluid control between the holding compartment and the outlet port; wherein the first fluid control and the second fluid control are operable such that when fluid flow is enabled from the first fluid control, fluid flow is 10disabled from the second fluid control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DONNELL A LONG/Primary Examiner, Art Unit 3754